         Case 1:96-cr-00515-LAP Document 669 Filed 08/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



CLARENCE HEATLEY,

                   Petitioner,                    95-CR-0515 (LAP)
                                                  20-CV-4854 (LAP)
          -versus-                                15-CV-9534 (LAP)

UNITED STATES OF AMERICA,                                ORDER

                 Respondent.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Heatley’s supplemental

motion to vacate his sentence under 28 U.S.C. § 2255.             (Dkt. no.

668 in 96-CR-515.)       The Government shall respond to that motion

by September 7, and Mr. Heatley may reply by October 7.


SO ORDERED.

Dated:     August 7, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
